DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Response to Arguments
Applicant’s arguments filed on 11/10/2020 with respect to claim(s) 1-5 & 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 stands rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al. Pub No. US 2016/0231721 in view of Sid Pub No. US 2008/0182215.
Regarding Independent Claim 1
Lakshmanan et al. disclose a switching relay [Fig 1, (106)] {¶ (0023, 0028)} to enable and disable [via 108] {¶ (0029)} electric power to an electronic circuit [116/236] {¶ (0033, 0041)} comprising: 
a gas sensor [Fig 3, (304/302)] {(0093, 0095)} having a trip value [disconnect power from sensor signal] {¶ (0095-0096)};
a microcontroller [Fig 2A, (202)] {¶ (0094)} in communication with both the gas sensor {¶ (302/304)} and the relay [106], the microcontroller [202] programmed [via 204] {¶ (0041)} to energize the relay [106] when the trip value [disconnect power from sensor signal] is exceeded [excessive gas leak or gas pressure or current threshold] {¶ (0026, 0028, 0040, 0042, 0090)} thereby isolating the electronic circuit [116/236] from a power source [at 110a & 110b] {¶ (0029)}.
Lakshmanan et al. fail to disclose a relay that has closed a position when not energized and an open position when energized.
However, Sid disclose a relay [Fig 9, (925)] {¶ (0082)} that has closed a position when not energized {¶ (0082)} and an open position when energized {¶ (0083)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lakshmanan et al. and Sid to have a relay system that helps start, stop and run system when the gas leak or pressure is detected as a protection for personnel and equipment.
Claims 2-5, 7-10, & 13-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al. Pub No. US 2016/0231721, in view of Sid Pub No. US 2008/0182215 as applied to claim 1, and further in view of Vereecken et al. Pub No. US 2017/0241964.
Regarding Claim 2
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 1 {¶ (0023-0029)}.
Lakshmanan et al. and Sid fail to disclose the gas sensor detects a concentration of a volatile organic compound (VOC).
However, Vereecken et al. disclose gas sensors detecting VOCs {¶ (0007)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Vereecken et al. into the combined teachings of Lakshmanan et al. and Sid to have gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 3
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 2 {¶ (0023-0029)}.
Lakshmanan et al. and Sid fail to disclose the gas sensor is in gaseous communication with ambient air.
However, Vereecken et al. disclose gas sensors detecting air composition in ambient air {¶ (0007)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Vereecken et al. into the combined Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 4
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 3 
{¶ (0023-0029)}.
Lakshmanan et al. and Sid fail to disclose the gas sensor is programmed to continuously monitor the ambient air.
However, Vereecken et al. disclose a gas sensor [Fig 1, (101)] {¶ (0061)} is programmed [via 106] to continuously monitor [every 30 seconds] {¶ (0061)} the ambient air {¶ (0061-0062)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Vereecken et al. into the combined teachings of Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 5
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 3 {¶ (0023-0029)}.
Lakshmanan et al. and Sid fail to disclose the gas sensor is programmed to periodically monitor the ambient air.
However, Vereecken et al. disclose a sensor [Fig 1, (101)] {¶ (0061)} is programmed [via 106] to periodically [every second, every minute, every hour] monitor [via 106] the ambient air {¶ (0061-0062)}.
Vereecken et al. into the combined teachings of Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 7
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 3 {¶ (0023-0029)}.
Lakshmanan et al. and Sid fail to disclose the microcontroller has programmed limit of VOC stored in a non-volatile memory.
However, Vereecken et al. disclose a microcontroller [Fig 1, (106)] has programmed limit [predefined concentration threshold-(5)] {¶ (0062)} of VOC stored in a non-volatile memory [130] {¶ (0062)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Vereecken et al. into the combined teachings of Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 8
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 7 {¶ (0023-0029)}.
Lakshmanan et al. and Sid fail to disclose the microcontroller is programmed to energize the relay when the programmed limit of VOC is exceeded.
However, Vereecken et al. disclose a microcontroller [Fig 1, (106)] is programmed to energize the relay when the programmed limit [5] of VOC is exceeded {¶ (0062)}.
Vereecken et al. into the combined teachings of Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 9
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 8 wherein the microcontroller [Fig 2A, (104/202)] {¶ (0094)} has an electrical interconnection to the relay [106] and digitally communicates [via 105/210] {¶ (0023, 0083-0084)} with the relay [106] via the electrical interconnection [via 210] {¶ (0035, 0041)}.
Regarding Claim 10
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 8 further including a radio [Fig 2A, via 222] {¶ (0053)} in communication with the microcontroller [Fig 1, (104) or 202] {¶ (0029, 0037, 0041)}, the radio wirelessly communicating with the relay [106/230] {¶ (0028-0029)}.
Note: Microcontroller controls the relay opening and closing and whenever there is fault like increased current or voltage or gas leak the relay is operated to disconnect the power to the electronic circuit. The communication can be via wireless system. See para (0037).
Regarding Independent Claim 13
Lakshmanan et al. disclose a method [Figs 1-3] to electrically isolate [Fig 1, (via 106)] {¶ (0023, 0028)} an electronic circuit [116/236] {¶ (0033, 0041)} from a power source [at 110a, 110b] {¶ (0029)} when a gas level [sensed via Fig 3, (302/304)] {¶ (0095-0096)} gas leak threshold] {¶ (0096)} comprising the steps of: 
providing a switching relay [106] having a gas sensor [302/304]; 
and a microcontroller [Fig 2A, (202)] {¶ (0094)} in communication [via 210] {¶ (0041, 0047)} with the gas sensor [(302/304)]  and the relay [106];
storing the predetermined threshold [gas leak threshold] in a non-volatile memory [206] {¶ (0046-0048)} within the microcontroller [202] {¶ (0029, 0033, 0041)};
monitoring ambient air [via 302/304/308] {¶ (0087)}; and 
causing the microcontroller [202] to energize the relay [106] when the gas level of the ambient air exceeds the predetermined threshold [gas leak threshold] opening the relay [106] and isolating the electronic circuit [116/236] {¶ (0033, 0041)}.
Lakshmanan et al. fail to disclose a relay having a closed position when not energized and an open position when energized and a gas sensor detecting VOCs.
However, Sid disclose a relay [Fig 9, (925)] {¶ (0082)} that has closed a position when not energized {¶ (0082)} and an open position when energized {¶ (0083)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lakshmanan et al. and Sid to have a relay system that helps start, stop and run system when the gas leak or pressure is detected as a protection for personnel and equipment.
However, Vereecken et al. disclose gas sensors detecting VOCs {¶ (0007)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Vereecken et al. into the combined the Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 14
Lakshmanan et al. disclose the method [Figs 1-3] of claim 13 {¶ (0029, 0033, 0041)}.
Lakshmanan et al. and Sid fail to disclose the predetermined threshold is established by: 
taking several measurements of ambient air to establish a baseline value; and 
increasing the baseline value by a predetermined amount.
However, Vereecken et al. disclose predetermined parameter threshold [Fig 1, (4 or 3)] {¶ (0061-0062)} and stores it in memory [130] {¶ (0061)} and taking several measurements [via 101, 102 & 103] {¶ (0061-0062)} several times {¶ (0061-0062)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Vereecken et al. into the combined the teachings of Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 15
Lakshmanan et al. disclose the method [Figs 1-3] of claim 14 {¶ (0014-0016)}.
{¶ (0029, 0033, 0041)}.
Lakshmanan et al. and Sid fail to disclose the monitoring of said ambient air is continuous.
However, Vereecken et al. disclose a gas sensor [Fig 1, (101)] {¶ (0061)} is programmed [via 106] to continuously monitor [every 30 seconds] {¶ (0061)} the ambient air {¶ (0061-0062)}.
Vereecken et al. into the combined the teachings of Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 16
Lakshmanan et al. disclose the method [Figs 1-3] of claim 14 {¶ (0014-0016)}.
{¶ (0029, 0033, 0041)}.
Lakshmanan et al. and Sid fail to disclose the monitoring of said ambient air is periodic.
However, Vereecken et al. disclose a sensor [Fig 1, (101)] {¶ (0061)} is programmed [via 106] to periodically [every second, every minute, every hour] monitor [via 106] the ambient air {¶ (0061-0062)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Vereecken et al. into the combined the teachings of Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 17
Lakshmanan et al. disclose the method [Figs 1-3] of claim 14 {¶ (0014-0016)}.
{¶ (0029, 0033, 0041)}.
Lakshmanan et al. and Sid fail to disclose the predetermined threshold is stored in a non-volatile memory of a microcontroller.
However, Vereecken et al. disclose a microcontroller [Fig 1, (106)] has a threshold level of VOC stored in a non-volatile memory [130] {¶ (0062)}.
Vereecken et al. into the combined the teachings of Lakshmanan et al. and Sid to detect gaseous species of interest such as VOCs and CO2 and provide air composition measurements for a cleaner environment.
Regarding Claim 18
Lakshmanan et al. disclose the method [Figs 1-3] of claim 17 wherein the microcontroller [Fig 1, (104) or 202] {¶ (0029, 0041)} communicates with the relay [106 or 230] {¶ (0034, 0090)} by an electrical interconnection [105] {¶ (0029, 033, 0090)}.
Regarding Claim 19
Lakshmanan et al. disclose the method [Figs 1-3] of claim 17 wherein the microcontroller [Fig 1, (104) or 202] {¶ (0029, 0037, 0041)} communicates with a radio [via 222] {¶ (0053)} by an electrical interconnection [via 220] {¶ (0052)} and the radio communicates [via 222] wirelessly with the relay [106/230] {¶ (0028-0029)}.
Note: Microcontroller controls the relay opening and closing and whenever there is fault like increased current or voltage or gas leak the relay is operated to disconnect the power to the electronic circuit. The communication can be via wireless system. See para (0037).
Regarding Claim 20
Lakshmanan et al. disclose the method [Figs 1-3] of claim 17 wherein the microcontroller [Fig 1, (104) or 202] {¶ (0029, 0037, 0041)} sends a signal [control signal] {¶ (0026)} to the relay [106 or 230] {¶ (0034, 0090)} when the predetermined threshold [higher than an upper threshold] {¶ (0026)} is exceeded causing a magnetic coil [230] {¶ (0028, 0034)} to be energized causing the relay [106 or 230] to open and thereby isolating the electronic circuit [116/236] {¶ (0033, 0041)} from the power supply [at 110, 110b] {¶ (0034)}.
Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al. Pub No. US 2016/0231721, in view of Sid Pub No. US 2008/0182215, in view of Vereecken et al. Pub No. US 2017/0241964 as applied to claim 3, and further in view of Desai et al. Pub No. US 2015/0138729.
Regarding Claim 11
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 3 {¶ (0023-0029)}.
Lakshmanan et al., Sid and Vereecken et al. fail to disclose the relay includes a magnetic coil that when energized opens isolating the electronic circuit from the power source.
However, Desai et al. disclose a relay having a magnetic coil to connect or disconnect a contact {¶ (0039)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Desai et al. into the combined teachings of Lakshmanan et al., Sid and Vereecken et al. to have ease of use and provide safety and security. 
Claim 12 stands rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al. Pub No. US 2016/0231721, in view of Sid Pub No. US 2008/0182215, in view of Vereecken et al. Pub No. US 2017/0241964, in view of Desai et al. Pub No. US 2015/0138729 as applied to claim 11, and further in view of Mummy Pub No. US 2016/0019769.
Regarding Claim 12
Lakshmanan et al. disclose the switching relay [Fig 1, (106)] {¶ (0023, 0028)} of claim 11 {¶ (0023-0029)}.
Lakshmanan et al., Sid, Vereecken et al. and Desai et al. fail to disclose the ambient air is from a passenger cabin of an aircraft.
However, Mumey disclose a gas sensing apparatus may be used in means of transportation, including, but not is not limited to aircraft, watercraft etc. {¶ (0020)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Mumey combined the teachings of Lakshmanan et al., Sid, Vereecken et al. and Desai et al. to avoid accidental explosion and provide safety for personnel and prevent dame to various components used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838